Title: From George Washington to Clement Biddle, 6 September 1797
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 6th Sep. 1797

Your favor of the 30th Ult. was received by the last Post. As the Encyclopædia might be useful, to have by me (though wanting the last Volume or two) I would if the binding business goes on as usual, request Mr Dobson to have all that are published, neatly bound and sent to me, except the last vole which may be retained as a sample to bind the remainder by. I do not recollect, but suppose the receipts will show, whether he has been paid for both sets I subscribed for, or only one; be this as it may, he shall be satisfied on the delivery.
I feel very sensibly for the alarm of the Citizens of Philadelphia, and for the calamity brought on that place by the Yellow fever; and devoutly wish the speedy disappearance of it. With great esteem—I am Dr Sir Yr Obedt Servt

Go: Washington

